Citation Nr: 0531680	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1972.


This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied entitlement to a TDIU.

In February 2004, the Board remanded the case to the RO for 
further development.  The case was recently returned to the 
Board. 


FINDINGS OF FACT

1.  The veteran completed four years of high school, and has 
occupational experience in the areas of truck driving and as 
a laborer; he last worked full-time late in 2000.

2.  The veteran's service-connected disabilities alone, when 
evaluated in association with his educational attainment and 
occupational experience, have rendered him unable to obtain 
or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
4.16, 4.18, 4.19 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  In the decision below, the Board has 
granted the veteran's claim for a TDIU, and therefore the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


Analysis

The Board recognizes the established policy of VA to accord 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities a TDIU.  38 C.F.R. § 4.16.  However, before a 
finding of total disability is appropriate there must be 
impairment of mind or body, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991). This suggests a living wage.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  38 C.F.R. § 4.16(a), 
VAOPGCPREC 75-91.  Marginal employment shall not be 
considered substantially gainful employment.  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for the termination.  38 C.F.R. 
§ 4.16(a). 
The schedular threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the level of 
education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does not meet the 
threshold for schedular consideration since the combined 
service-connected disability rating is 60 percent.  The 
record shows the 50 percent evaluation he receives for 
obstructive sleep apnea is based on a need of continuous 
airway pressure machinery.  He is also rated 10 percent for a 
skin disorder, which raises the combined evaluation to 60 
percent.  38 C.F.R. § 4.25.  In a claim for a TDIU, under § 
4.16(b), the Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.  Fisher v. Principi, 4 Vet. 
App. 57 (1993).  Consideration shall be given to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).

In summary the veteran's correspondence received in February 
2003 was accepted as a claim for a TDIU.  He reported being 
unable to pursue vocational rehabilitation and having 
difficulty obtaining and maintaining employment primarily on 
account of limitations related to a service-connected sleep 
disorder.  In a TDIU application he reported working 40 hours 
a week for a municipal agency through October 2000 but less 
than full time during 2001.  He completed four years of high 
school and mentioned only military service as a source of 
training.  He stated in subsequent correspondence early in 
2003 that he again worked 32 hours a week for a parks 
department during the summer of 2002.  A VA pulmonary 
examiner in March 2003 described the veteran's work as 
sporadic work, and noted the municipal parks work was 
obtained through a temporary employment service, but that the 
veteran was laid off from the municipal job due to budget 
problems.  It is contended that he is unable to drive or 
complete a vocational rehabilitation program on account of 
his service-connected disabilities and that he only worked 
part-time.  Indeed, the statement of the case discussed the 
veteran's recent contact with the vocational rehabilitation 
service noting that training was apparently deemed 
infeasible. 

The more recent VA examinations late in 2004 noted the above-
described work was seasonal having ended in September 2004, 
and the examiner concluded that the sleep apnea would 
interfere with sedentary gainful employment since it would 
compromise the veteran's ability to remain alert.  
Furthermore, his sleep problem was tolerable in the 
essentially part-time seasonal work he performed, but it 
would interfere if he had to be very alert and awake in the 
workplace.  A psychiatry examiner elaborated that the veteran 
worked during the summer but was unemployed in the winter, 
which suggests the municipal work is the equivalent of a 
sheltered environment or sporadic in nature on a facts found 
basis.  

After review of the record, the Board is able to find that 
the veteran's service-connected disabilities render him 
unable to secure or maintain substantially gainful 
employment.  His service-connected disabilities and their 
impact on his employability have been discussed in recent 
medical examinations and medical reports, which the Board 
finds are entitled to substantial probative weight in favor 
of the claim for a TDIU.  Here, the Board believes the recent 
VA examinations found that the veteran would be sufficiently 
limited in obtaining or maintaining gainful employment 
primarily on account of his obstructive sleep apnea/chronic 
insomnia.  The Board cannot conceive of any gainful 
employment that would not demand the employee remain, at a 
minimum, alert and awake.  Both are impaired according to an 
examiner, and it appears the only work he can obtain is 
seasonal.  Furthermore, there is competent evidence to 
support the conclusion that he could not perform a sedentary 
occupation that utilized his skills, as this would likely 
exacerbate the sleep disorder.  



In summary, the recent VA examinations offered support to the 
claim for a TDIU.  They assessed the impact of service-
connected disabilities on employability and, interpreted 
liberally, support the conclusion that his sleep disorder 
would render him unemployable after considering limitations 
discussed in the examination reports and other evidence from 
the outpatient records and references to his pursuit of 
vocational rehabilitation training.  The medical evaluation 
obtained pursuant to the Board remand is entitled to 
substantial weight in this determination as it appears to 
have been based upon a careful consideration of the pertinent 
record and took into account his disabilities.  It was a 
thorough evaluation that was directed to relevant medical 
determinations in the TDIU assessment.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  As with any piece of evidence, the credibility 
and weight to be attached to these opinions is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

In this case the relevant criterion of section 4.16(b) 
provide that a TDIU claimant be unable to secure and follow a 
substantially gainful occupation on account of service-
connected disabilities.  The Board does not equate seasonal 
work with substantially gainful employment as contemplated in 
the regulations, on the basis of facts found in this case.  
Nor is the Board able to conclude that unemployability is 
more likely the result of nonservice-connected disability in 
view of the recent comprehensive VA evaluation.  See, for 
example, Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).  
In summary, there is plausible support for a TDIU, and the 
benefit of the doubt doctrine is applicable where, as here, 
the preponderance of the evidence is not against the claim 
for a TDIU.  



ORDER

Entitlement to a TDIU is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


